Citation Nr: 0530221	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served honorably in the U.S. Army from September 
1969 to December 1971, including combat service in Vietnam.  
In August 1990, he was convicted of first-degree murder and 
sentenced to 25 years to life in prison.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By a decision dated in October 2001 the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Veterans Appeals (Court).  In a 
Memorandum Decision dated in May 2005, the Court held that VA 
had not complied with statutory and regulatory notice 
requirements.  The Court vacated the Board's October 2001 
decision and remanded the case for development and 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Court held that VA had not notified the veteran as to 
what evidence would be necessary to substantiate his PTSD 
increased-rating claim and that VA had not informed him as to 
what information and evidence not of record VA would seek to 
obtain and what information and evidence the claimant would 
be expected to obtain.  The Court stated that VA had failed 
to inform the appellant that he needed to provide further 
competent medical-examination reports showing the extent and 
degree of his disability.  Additionally, the Court held that 
VA had failed to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  The Court then stated that it would be pure 
speculation for the Court to determine that, once given the 
notice to which he was entitled, the appellant definitely 
could not provide or lead VA to obtain the information or 
evidence necessary to substantiate the PTSD-increased-rating 
claim.  

The veteran was last accorded an examination by VA for 
disability evaluation purposes in June 2000.  The Board is of 
the opinion that a more current examination would be helpful 
in this case.

As the Court pointed out, a favorable decision upon the PTSD-
increased-rating claim may result in the appellant's being 
eligible for a TDIU rating.  Therefore, the appellant's PTSD-
rating claim and TDIU-rating claim are "inextricably 
intertwined" and the TDIU-rating claim must be remanded as 
well.

Accordingly, the case is remanded for the following action:

1.  The RO must advise the veteran of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims, (2) that VA will seek to obtain, 
and (3) that the claimant is expected to 
provide, including further competent 
medical-examination reports showing the 
extent and degree of his disability.  The 
RO must also request the appellant to 
provide any evidence in his possession 
that pertains to the claim or to identify 
any evidence that might be obtained that 
might substantiate a claim on appeal.

2.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determined the manifestations and 
severity of his PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner.  The examiner should 
specifically state whether he reviewed 
the claims folder.  All signs and 
symptoms attributable to PTSD should be 
reported in detail, with an emphasis on 
the degree of resulting occupational and 
social impairment.  A Global Assessment 
of Functioning (GAF) score should be 
assigned and explained.  If there are any 
co-existing psychiatric disorders, the 
examiner should state whether any such 
disorders are causally related to PTSD.  
If not, the examiner is requested to 
distinguish the degree of impairment 
related to PTSD from impairment due to 
other psychiatric disorders.  If it is 
not possible to isolate PTSD symptoms and 
impairment from those due to other 
psychiatric disorders, the examiner 
should so state.

3.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and an opportunity to 
respond.  Thereafter, the case should 
again be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

